DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lowther (7,191,685) in view of Chapman et al. (5,122,146 “Chapman”).

    PNG
    media_image1.png
    294
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    346
    media_image2.png
    Greyscale
 Lowther meets all of the limitations of claim 1, i.e., an impact tool capable of being used on a brake comprising (a) an outer guide tube 12 having a far end @34 and a near end @20; (b) an impact bar 33, disposed within the guide tube, configured to slide within the outer guide tube, and having a far end LF end of 33 as shown Fig. 2 having an impact tip distal end of 33 and a near end @ 32 which protrudes from the guide tube; (c) wherein the impact bar is moveable between a retracted position Fig. 2 and an extended position Fig. 7 wherein the impact tip impacts the far end of the guide tube Fig. 3 or protrudes out from the guide tube; except for d) wherein the outer guide tube and impact bar are identically and sufficiently curved, to allow the impact tip or the far end of the guide tube to impact a brake component when the tool is inserted in a wheel opening.
 Chapman teaches an apparatus for reduction of fracture comprising a guide tube 20 or 90 for a guide wire 12, reamer 86 or a driving rod/impact bar 92 06:5-12.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Lowther with a curved guide tube and its associated driving rod as taught by Chapman for proper access in adapting for a particular application.
Regarding claims 2 and 4, PA (prior art, Lowther modified by Chapman) meets the limitations, i.e., weight 50 Lowther; handles 32 and 60, Lowther.
Regarding claim 3, PA meets the limitations, i.e., replaceable impact bar 33 or 40 Lowther meeting the claimed invention except for the use of the specific material for the impact bar. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention to make the tips of steel to prevent rust, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 5 and 6, PA meets the limitations, except for disclosing the degree of the curvature of the impact bar. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., forming the impact bar at 50 degrees curvature in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
12 Lowther is closed by slide portion 34 and the impact bar 33 Lowther impacts the closed end when the impact bar is in its extended position.
Regarding claims 8 and 9, PA meets the limitations, i.e., the far end of the guide tube 12 Lowther is open @28 and the impact tip now defined by impact extension 36 Lowther protrudes from the guide tube when the impact bar is in its extended position Fig. 3; a portion of the impact bar that protrudes from the far end of the guide tube is angled e.g., Fig. 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
Chapman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the apparatus of Chapman is a slide hammer, similar to the tool of the instant application. While the tool is not used in the field of heavy machinery, it is used to deliver impact to a workpiece around obstacles and along a curved path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
			
								/Hadi Shakeri/
February 2, 2021						Primary Examiner, Art Unit 3723